Citation Nr: 0024704	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  93-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Legg-Perthes disease of 
the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 until 
July 1974.

The record reflects that service connection for Legg-Perthes 
of the left hip was denied by a determination of the 
Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) by a decision dated in February 1986.  
Thereafter, the Fort Harrison, Montana VA regional office 
(RO) denied his application to reopen the claim and the 
veteran appealed.  In a subsequent decision dated in August 
1995, the Board reopened the claim and remanded the case to 
the RO for further development and de novo adjudication.  In 
a rating determination of May 1996, the RO continued the 
denial of the claim.  The case was returned to the Board 
which remanded the claim again in May 1998 for further 
development.  The case was returned to the Board in June 
2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  There is clear and unmistakable evidence that the veteran 
had Legg-Perthes disease of the left hip that pre-existed his 
active military service.

3.  The appellant's Legg-Perthes disease of the left hip 
underwent an increase in severity during service which cannot 
be considered to be a natural progression of the disorder.


CONCLUSION OF LAW

Legg-Perthes disease was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background


Upon examination in December 1972 for entrance into service, 
the veteran denied joint and bone symptomatology.  In 
February 1974, he was seen for complaints of pain in the 
entire leg and aspirin was prescribed.  In March 1974, it was 
noted that the left leg was the site of the pain which 
continued throughout that extremity.  A referral for 
orthopedic evaluation was generated that same month whereupon 
it was recorded that he had had a history of hip ache for the 
past 12 years.  An entry in May 1974 noted an assessment of 
probable old Legg-Perthes disease.  It was indicated at that 
time that the veteran did not meet retention standards.  He 
was subsequently placed on physical profile for deformity of 
the left hip.  A Medical Board ensued.  In a clinical report 
dated in June 1974, it was related that the veteran rendered 
a history of intermittent left hip pain of approximately 
eight years' duration.  He stated that the hip was giving him 
no trouble at the time of induction and that he performed the 
basic calisthenics without pain.  The veteran complained of 
an occasional limp with episodes of pain.  He indicated that 
the left thigh had appeared smaller than the right for an 
undetermined amount of time.  A physical examination was 
performed which was significant for 1 1/2 inch atrophy of left 
thigh circumference at five inches above the patella.  There 
was no evidence of inflammation or neurovascular compromise.  
X-rays of the left hip demonstrated coxa magna deformity 
which was described as flattening of the femoral capital 
epiphysis and a shallow acetabulum.  It was reported that 
these findings were compatible with residuals of either 
aseptic necrosis of the femoral head or slipped capital 
femoral epiphysis in childhood.  It was noted that such 
findings were not to be construed as a line of duty injury.  

A summary of the veteran's condition indicated that he was 
having difficulty functioning in his military occupational 
specialty as a field medic, and was complaining of 
intermittent pain.  It was noted that his symptoms were 
activity related, permitted him to run or walk four or five 
miles on good days, but which was followed by severe 
throbbing pain that night.  It was reported that on painful 
days, which numbered 25 out of 30 of the month, any walking 
was painful and running was not possible.  It was related 
that he used a cane with mild relief, and had poor stamina 
due to pain.  A diagnosis of Legg-Perthes disease with 
resultant coxa magna and coxa plano, left hip was rendered.  
It was determined that the disability existed prior to 
service and was not aggravated therein.  A recommendation was 
made that the veteran be separated from service as a result 
thereof.  

The veteran filed a claim for service connection for 
disabilities including Legg-Perthes disease in April 1985.  
Subsequently received were clinic notes of J. W. Bloemendaal, 
M.D., indicating that the appellant had sought treatment from 
him in September 1968 after developing an aching pain in the 
left hip one month before.  It was recorded at that time that 
the veteran had been seeing a Dr. Power on and off for four 
years in this regard.  Physical examination revealed a 1/2 inch 
shortening on the left with limited external rotation.  It 
was reported that X-rays disclosed a misshapen head secondary 
to Perthes.  It was recommended that the veteran engage in 
limited activities and that a fusion might be necessary in 
the future but not at that time.  

A subsequent clinical entry by Dr. Bloemendaal dated in June 
1982 noted that the appellant was seen for evaluation of his 
left hip and that he stated that he had Perthes disease which 
had been treated with a body cast for six weeks.  The veteran 
was reported to have stated that he had had no major problems 
but that more recently, bending and lifting made it worse.  
His military service between 1972 and 1974 was noted.  
Examination revealed that he walked with a slight limp and 
that there was definite atrophy and shortening of the left 
lower extremity by about 3/4 of an inch.  X-rays showed a 
flattened head and shortening.  The examiner related that as 
the appellant had not had much trouble up until that point.  
He was advised to hold off a total hip replacement as long as 
he could.  In October 1982, it was reported that the veteran 
was 13 days postoperative for the left hip and that he was 
doing well.  In December 1982, two and one half months 
postoperative, he was noted to still have a mild flexion 
contracture of the left hip which was bothering him to a 
moderate degree for which therapy was advised. 

Subsequently received was a private medical report dated in 
September 1982 authored by Dr. Bloemendaal in which it was 
noted that the veteran was being admitted for a left total 
hip replacement.  It was related that he said that his 
trouble had first begun at the age of 11 when he had fallen 
downstairs and was told he had Perthes disease of his left 
hip.  He stated that he did not have too much trouble with 
the disorder until he went into the military, had some 
episodes of pain and was discharged as a result thereof.  It 
was noted that the pain had become more severe within the 
past year.  Dr. Bloemendaal indicated that because of the 
veteran's age and early deterioration, he had suggested 
postponing surgery as long as possible hoping that something 
better would come along in the area of total hip replacement 
and had sought further consultation in this regard from 
another practitioner.  He stated, however, that the veteran 
was in so much pain and could not do anything, and wanted to 
go ahead, knowing full well that loosening could be a problem 
in young people, and that he might have had to have it 
repeated two or three times in his lifetime.  Physical 
examination of the left lip revealed an approximately 1/2 - 3/4 
inch shortening on the left.  There was good flexion and 
extension with moderate limitation of internal rotation and 
mild limitation of external motion.  An X-ray disclosed 
evidence of an oval deformed head.  A left total hip 
replacement was performed the following day.  

Dr. Bloemendaal wrote in January 1993 and summarized the 
veteran's treatment history of Perthes disease.  It was noted 
that while in service between 1972 and 1974, he had engaged 
in a great deal of running and marching, etc.  It was related 
that there was no question that people with Perthes disease 
wore out their hip in the great percentage of cases, and that 
aggravation such as running and marching tended to exacerbate 
the situation and sometimes required them to have surgery 
sooner.  It was felt that this was what had happened in the 
veteran's case.  

The veteran presented testimony upon personal hearing on 
appeal in April 1993 to the effect that he passed his 
entrance physical examination with "flying colors" but 
subsequently developed incredible left leg pain which led him 
to seek treatment.  He stated that be believed his left hip 
disability was aggravated by service on account of the amount 
of walking, hiking and marching he was required to perform.  
He testified that after service, he chose a job sitting down 
and became a truck driver, but did not anticipate the type 
and amount of other duties he had to engage in, including 
loading and unloading, moving loads around and climbing.  He 
said that he was a truck driver for over 17 years and that 
this had taken a toll on him over the years.  

VA clinical records dated between February and July 1993 show 
that the veteran was hospitalized for an alcohol dependence 
problem whereupon occupational history was elicited.  The 
appellant stated that after discharge from the army, he took 
the summer off and subsequently trained with his father for 
three months in learning how to drive large trucks.  He said 
that he then worked with his father for two years and 
eventually worked for many different people for more than 17 
years.  He related that he had owned his own truck for about 
3 1/2 years and indicated he had bartended about 10 months.  It 
was reported that he had most recently worked for the past 
few months selling and installing weather stripping.  The 
veteran's medical problems were noted to include a right hip 
prosthesis.  

The veteran underwent an orthopedic examination for the VA in 
October 1995 to determine whether it was as least as likely 
or not that the underlying left hip disorder worsened to an 
extent beyond that which would be naturally expected during 
his military service.  The examiner summarized the veteran's 
social and industrial history and performed an examination.  
There was no indication that the claims folder was reviewed.  
Following examination, the examiner stated that his opinion 
was that the veteran's left hip disorder was not worsened by 
military service.  It was further commented the veteran had a 
congenital condition or birth defect, and that the natural 
development of the disorder created and resulted in a 
degenerative hip requiring total hip arthroplasty which was 
what had happened.  

The veteran was afforded a VA examination in November 1996 
where he related that Perthes disease had initially been 
diagnosed in 1960.  He stated that because of degeneration, 
pain and problems with the hip, he had had to have a hip 
replacement in 1982.  An impression of left total hip 
replacement with probable arthritic degeneration of the 
socket was rendered following examination.  

Pursuant to Board remand of May 1998, the veteran was 
afforded another VA examination in February 2000.  On this 
occasion, the examiner stated that the medical file was 
reviewed in its entirety prior to the evaluation.  It was 
reported that the clinical history identified the appellant 
as suffering from Legg-Perthes disease of the left hip which 
had been diagnosed in childhood.  The veteran was reported to 
have stated that he did not experience any pain in his left 
hip prior to service activities.  He said that during 
physical training in 1974, including a 20 mile hike and 
march, he noted some soreness and pain in his left hip.  It 
was reported that subsequent evaluation at the Army Hospital 
resulted in discharge from the service approximately one 
month following presentation of left hip pain, and that a 
diagnosis of degenerative joint disease of the hip was 
rendered at that time.  It was indicated that following 
discharge from the military, the veteran was employed as a 
truck driver with continuing pain of the left hip. 

Following physical examination of the left hip, the examiner 
stated that review of the clinical history, the medical file 
and records indicated a diagnosis of Legg-Perthes disease, to 
include degeneration of the left hip, and that the congenital 
condition was determined at approximately age nine or 10.  It 
was the examiner's opinion that from the history as well as 
the clinical records, the condition did appear to have been 
significantly aggravated during military service activities.  
The examiner stated that "[c]learly, repetitive physical 
training activities, to include running and physical 
exertional activities, may have produced an acceleration and 
premature degeneration of the existing left hip degenerative 
condition."  It was added that the appellant had required a 
left hip arthroplasty in 1982 at approximately age 30, and 
that this procedure was indicated on the basis of severe 
degenerative findings which could clearly be related to the 
underlying Legg-Perthes disease and "subsequent aggravation 
of the condition on the basis of military activities."  

II.  Analysis

The veteran asserts that while he may have entered service 
with Legg-Perthes's disease, the rigors of active duty, to 
include strenuous physical training, permanently worsened the 
condition such that he had to have a hip replacement at a 
very young age as a result thereof.  It is thus maintained 
that service connection for Legg-Perthes's disease should now 
be granted by the Board on the basis of aggravation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  A preexisting 
injury of disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service 38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b) 
(1999). 

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented a claim which is plausible.  The 
Board is also satisfied that that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

At the outset, the Board points out that neither a left hip 
disability or Legg-Perthes disease was noted upon service 
entrance examination in December 1972.  The record reflects, 
however, that although the problem was not detected upon 
service entrance examination, the veteran clearly entered 
active duty with pre-existing disability of the left hip 
which had been diagnosed as Perthes disease years prior to 
his entering the military.  Private records obtained from Dr. 
Bloemendaal postservice unequivocally show that the appellant 
had had a long history of an intermittently painful left hip 
and a 1/2 inch shortening on the left when he was examined at 
the age of 16 in September 1968.  X-rays at that time were 
interpreted as showing a misshapen head secondary to Perthes.  
Moreover, the veteran now acknowledges that he had Legg-
Perthes disease upon entering service.  He does not contend 
that the condition first became manifest in service, but 
rather, that the rigors of service life caused a permanent 
increase in severity of the pre-existing disorder such that 
he now has chronic left hip disability.  Consequently, the 
Board finds that there is clear and unmistakable evidence 
that the veteran had Legg-Perthes disease of the left hip 
that pre-existed his military service.

The Board further finds that the medical evidence of record 
indicates that the veteran's Legg-Perthes disease was 
permanently increased in severity as the result of his 
service activities and there is competent support for his 
contentions.  In this regard, the Board emphasizes that the 
most recent VA examination of the veteran in February 2000, 
medically opined that the veteran's Legg-Perthes disease of 
the left hip was aggravated during military service.  This 
opinion was made after a review of all available clinical 
records, including service and post-service records, as well 
as a consideration of the veteran's overall history, 
including his post-service history of employment as a truck 
driver.

The findings of the VA examination are essentially in 
agreement with the findings of Dr. Bloemendaal in September 
1982, who noted the history of the veteran having not 
experienced much symptomatology regarding the left hip prior 
to the military, but having been treated for pain in the hip 
during his military service that ultimately resulted in his 
discharge from service.  Likewise, in January 1993, Dr. 
Bloemendaal noted that the veteran had engaged in a great 
deal of physical activity in service and that such activity 
would tend to exacerbate the veteran's disorder.

The Board observes that there is other evidence of record 
which tends to rebut the veteran's claim,  In particular, 
while service medical records clearly show that the 
appellant's left hip did indeed become symptomatic during 
active duty, the medical board evaluation in June 1974, 
determined that the underlying disease process had not been 
aggravated by service.  There is also evidence of record that 
the veteran's post-service history, as indicated by his own 
testimony, involved a training course to drive large trucks 
which would necessarily have entailed rigorous use of his 
left lower extremity and hip, and exposure to a great deal of 
demanding and repetitive motions.

Nonetheless, the Board notes that this clinical evidence and 
this post-service history was specifically taken into account 
by the February 2000 VA examination.  Once again, it is noted 
that Dr. Bloemendaal provided an opinion in January 1993 to 
the effect that people with Legg-Perthes disease tended to 
wear out their hips and that running and marching tended to 
exacerbate the situation requiring them to have surgery 
sooner than they otherwise would have needed it.  It was felt 
that this might well have been the veteran's case.  Upon 
examination for the VA examiner February 2000, the examiner 
stated that repetitive physical training activities, to 
include running and physical exertion may have produced an 
acceleration and premature degeneration of the existing left 
hip degenerative condition resulting in aggravation.

In the Board's judgment, the evidence of record does 
establish that there was an aggravation of the veteran's 
Legg-Perthes disease of the left hip during his active 
military service.  The evidence at least raises an issue of 
reasonable doubt, the benefit of which should be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Therefore, service connection is warranted.


ORDER

Service connection for Legg-Perthes disease on the basis of 
aggravation is granted. 


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

